Title: From Edward Hand to Alexander Scammell, 7 May 1781
From: Hand, Edward
To: Scammell, Alexander


                        
                            Dear Scammel
                            New Windsor 7th May 1781
                        
                        I have received your favour of yesterday which his Exy has perused, he approves the mode you have pointed out
                            to Major Scot for guarding the Lines, but does not think proper to move the Hampshire line at present.
                        This days orders will I think acct for it I congratulate you on the occasion—I suppose that when your
                            detatcht is formed your Return will procure the necessary Camp Equipage—will you be pleased in the mean time to order me a
                            return of the present state of the Cloathing of the Hampshire Line regementally degested, with the present state of the
                            arms, accoutrements, amunition, & camp equipage and Cloathing of the Rhode Island regt and the rations drawn by
                            them in the month of april last—no return yet of the Camp equipage of the 2d Hampshire Regt the above Returns I wish to
                            have as soon as possible—I have not yet seen the bearer of your letter, when he appears will give him an order for some
                            paper. I am Dear Scammell very sincerly yrs

                    